Citation Nr: 1738340	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-08 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a cervical spine injury.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In November 2015, the Board remanded the issues of entitlement to service connection for residuals of TBI and cervical spine injury for further development.  As set forth in more detail below, another remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals of a TBI and cervical spine injury as a result of his service.  The Veteran asserts that he was in the vicinity of several blast waves and trauma was caused to his head and neck.  See October 2009 Correspondence.   

The Veteran was afforded a VA examination in August 2009, at which the examiner diagnosed a TBI, but did not address the etiology of the TBI.  The evidence of record also indicates that the November 2007 diagnostic study of the cervical spine reported changes at the C4-5 and C4-6 levels, and noted a possible relation to prior trauma. 

In November 2015, the Board remanded this matter to the RO to afford the Veteran VA examinations to determine the etiology of his residuals of a TBI and cervical spine injury.  The Veteran subsequently failed to appear for a scheduled VA examination on February 27, 2016, as to claims for residuals of a TBI and cervical spine injury.  
Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2016).  When a claimant misses a scheduled VA examination, the Board must consider (1) whether the examination is necessary to establish the entitlement to the benefit sought, and (2) whether the claimant had good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The Veteran's representative has asserted that the Veteran was not properly notified of the scheduled VA examination.  See the Appellant's Post-Remand Brief dated August 2016.  The record also reflects that the Veteran reported that he had missed his VA examinations because he was unaware of the appointments and had transportation issues.  He requested notification of future exams by U.S. Mail and telephone, and for a specific weekday due to transportation requirements.  See May 2016 VA 21-0820 Report of Information.  Review of the record does not reflect that the Veteran's VA examinations were rescheduled.  

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon, as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  See 38 U.S.C.A. § 7107(f)(2) (2016).  The Board notes, that the record indicates that the Veteran has failed to respond to the letters issued in July 2016 and September 2016 to schedule examinations with regard to this issue.  However, the Board finds that the Veteran should be afforded the opportunity to appear for examination before a physiatrist, psychiatrist, neurologist, or neurosurgeon to assist in his claim.  The Veteran is reminded that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 192 (1991).

Based on the forgoing, as it appears that the Veteran was either not properly notified of his scheduled VA examinations or he had good cause for his failure to report, the Board will remand in order to schedule the Veteran for VA examinations for his residuals of a TBI and cervical spine injury.

The Veteran is again advised that failure to report for any scheduled examinations will result in the claim being rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2016).

Prior to arranging for the Veteran to undergo further VA examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment from August 2016 to the present.  

2.  After all records are associated with the claims file, schedule the Veteran for a VA examination with a physiatrist, psychiatrist, neurologist, or neurosurgeon to address the etiology of any TBI or residuals thereof.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TBI, or any residuals of a TBI, is (are) etiologically related to active service.

In providing the requested opinion, the examiner must address the Veteran's lay assertion that he experienced head trauma while in Iraq due to blast explosions by cannon fire, mortar attacks, and improvised explosive devices.  The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the development in #1 has been completed, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of any cervical spine disorder.  The entire claims file must be made available to the examiner for review. 

With respect to any cervical spine disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder is etiologically related to service.

The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles.  The examiner must also take into account the Veteran's lay evidence of injury in service.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The Veteran is advised that failure to report for any scheduled examination without good cause may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).

5.  Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







